Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Mei et al. (US 2015/0039988 A1) generally discloses the aspect of a display to provide an input screen including one or more input windows on a user interface a key pad to obtain one or more identification (ID) values with respect to the one or more input windows from a user and a processor to apply an animation effect to an error input window in which an ID value from among the one or more ID values does not match with a registration value the error input window being from among the one or more input windows on the input screen, wherein the display is further to provide a change in the error input window due to the animation effect applied thereto while maintaining the input screen, and Kusens et al. (US 9159215B1.) further teaches The input screen includes a plurality of input windows; maintaining the remaining plurality of input windows without a change on the input screen.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
based on receipt of a user selection of the value determination button, determine an error input window in which an ID value from among the one or more ID values does not match with a registration value, the error input window being from 

The claim limitations are quite unique in the sense that the determination only occur with user input at the value determination button even though there are multiple windows each can receive input data and only apply animation effect to the error input window while maintain other window and the value determination button. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Raskin, Patent No.: 8510668: this invention provides methods and apparatus, including computer program products, implementing and using techniques for providing a selection by causing an apparatus to present objects to a user; and provide selection in response to a user input selecting a set of one or more objects and identifying the set as a selection, the objects in a selection having a special status that can be recognized by the apparatus, the selection of one set of objects operating to cause a previously current selection to change state to become a first old selection, whereby both the current selection and the first old selection can be used as operands for a command entered by the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179